Exhibit 10.1
EMPLOYMENT AGREEMENT
     Republic Services, Inc. (the “Company”) and Michael P. Rissman (“Employee”)
enter into this Employment Agreement (“Agreement”), which will become effective
as of the effective date of the merger involving the Company and Allied Waste
Industries, Inc. (the “Effective Date”). This Agreement outlines the terms and
conditions under which the Company will employ Employee. The Company and
Employee will be referred to as the “Parties” in this Agreement. The Parties
agree as follows:
1. General Duties of Company and Employee. The Company will employ Employee as
Vice President, Deputy General Counsel. Employee’s duties and responsibilities
will be those assigned by Employee’s supervisor or such other officer(s) as the
Company may designate. Employee will devote all working time and attention to
the Company’s business and use Employee’s best efforts to satisfactorily perform
his duties and responsibilities. Employee owes a fiduciary duty of loyalty,
fidelity and allegiance to always act in the Company’s best interests and to
refrain from doing or saying anything that injures the Company. Employee will
comply with all Company policies, rules and guidelines. As consideration for
Employee’s employment and the compensation and benefits payable hereunder,
Employee agrees to sign the Company’s non-competition, non-solicitation and
confidentiality agreement required for Employee’s position (and any amendments
that may be necessary from time to time). Such agreement is attached to this
Agreement as Appendix A and becomes effective on the Effective Date of this
Agreement.
2. Employment Period. Employee’s employment is at-will and therefore can be
terminated, at any time, with or without cause or notice, by either Employee or
the Company. The termination of employment by either Employee or the Company
will not affect Employee’s then existing non-competition, non-solicitation and
confidentiality obligations.
3. Compensation and Benefits.
     3.1 Base Salary and Bonus. The Company will pay to Employee an annual base
salary as set forth in the term sheet attached to this Agreement as Appendix B.
Such salary will be payable in accordance with the Company’s practice at the
time and subject to periodic review or adjustment by the Company. The Company
also may elect, in its sole discretion, to pay Employee a bonus (which may be
made pursuant to a Company incentive plan or program or otherwise) in an amount
to be determined in the Company’s sole discretion.
     3.2 Incentive, Savings, Welfare, Retirement and Equity Plans. Employee will
be entitled to participate in, and be eligible to receive, benefits available to
similarly situated employees under Company incentive, savings, welfare,
retirement and equity plans and programs, as those currently exist or may be
modified by the Company (“Compensation Plans”). Employee’s participation in all
such Compensation Plans will be governed by the terms and provisions of each
Compensation Plan. Nothing in this Agreement shall prohibit or limit the right
of the Company to discontinue, modify, or amend any plan or benefit in its sole
discretion at any tune, provided such discontinuance, modification, or amendment
is applied generally to similarly situated employees of the Company.

 



--------------------------------------------------------------------------------



 



4. Termination of Employment.
     4.1 Termination by Company for Cause. The Company may terminate Employee’s
employment for Cause. If such termination occurs, Employee will be entitled to
only the payments and benefits provided in Section 5.1. “Cause” means:
(a) Employee is convicted of or pleads guilty (or nolo contendre) to a felony or
other crime involving moral turpitude; (b) the Company determines that Employee
knowingly breached any term of this Agreement; (c) the Company determines that
Employee knowingly violated any of the Company’s policies, rules or guidelines;
or (d) the Company determines that Employee willfully engaged in conduct, or
willfully failed to perform assigned duties, the result of which exposes the
Company to serious actual or potential injury (financial or otherwise).
     4.2 Termination Without Cause. The Company may terminate Employee’s
employment Without Cause. If such termination occurs, Employee will be entitled
to only the payments and benefits provided for in Section 5.2; provided,
however, if such termination Without Cause occurs within one year after a Change
in Control (as defined in Section 5.4 below), then the Employee will be entitled
to only those payments and benefits provided for in Section 5.3. A termination
“Without Cause” means a termination of Employee’s employment by the Company
other than for Cause or because of a disability or death.
     4.3 Termination by Employee. Employee may terminate the employment
relationship for any reason. In the event of a termination by Employee for any
reason, Employee will be entitled to only the payments and benefits provided for
in Section 5.1; provided, however, if Employee terminates for “Good Reason” (as
defined in Section 5.4 below) within one year after a Change in Control, then
the Employee will be entitled to those payments and benefits provided for in
Section 5.3.
5. Obligations of Company Upon Termination.
     5.1 Terminations Other than Without Cause. If the Employee’s employment
with the Company terminates for any reason other than Without Cause, the Company
will pay Employee within ten (10) days after the termination date all earned but
unpaid compensation for time worked through the termination date.
     5.2 Without Cause by the Company. If the Company terminates Employee’s
employment Without Cause (and it constitutes a separation from service under
Section 409A of the Internal Revenue Code and accompanying Treasury Regulations
(“Section 409A”)):
     (a) The Company will pay Employee:
     (1) all earned but unpaid compensation for the time Employee worked through
the termination date, to be paid within ten (10) days after the termination
date;
     (2) an amount equal to one year of Employee’s then current base salary in
equal bi-weekly installments over a twelve (12) month period beginning on the
bi-weekly payroll date following the sixtieth (60th) day after the termination
date;

- 2 -



--------------------------------------------------------------------------------



 



     (3) an amount equal to a prorated annual bonus. The amount of the prorated
annual bonus will equal the amount of the annual bonus, if any, to which
Employee would have been entitled if Employee was employed by the Company on the
last day of the year that includes the termination date multiplied by a fraction
equal to the number of days which have elapsed in such year through the
termination date divided by 365. Such amount, if any, will be paid at the same
time as bonuses are paid to current similarly situated employees of the Company.
     (b) Employee’s stock options and other equity awards granted after the
Effective Date that remain outstanding as of the termination date, will continue
to vest and be exercisable as if Employee was employed during the one-year
period following the termination date (or, if less, the remainder of the
original term of the award);
     (c) If Employee and/or Employee’s spouse and dependents are enrolled in the
Company’s medical, dental and/or vision plan as of the termination date, the
Employee and/or Employee’s spouse and dependents shall continue to participate
in those plans (whichever applicable), at the same cost applicable to active
employees, until the earliest of: (i) the date Employee becomes eligible for any
comparable medical, dental, or vision coverage provided by another employer,
(ii) the date Employee becomes eligible for Medicare or any similar
government-sponsored or provided health care program, or (iii) the first
anniversary of the termination date; and
     (d) The payments and benefits provided under Section 5.2 will be instead of
any payments or benefits to which Employee may be entitled under the terms of
any severance plan or program of the Company in effect on the termination date.
     5.3 Change in Control. If the Company terminates Employee’s employment
Without Cause or if Employee resigns for “Good Reason” within one (1) year after
the effective date of a Change in Control (and it constitutes a separation from
service under Section 409A), Employee will be entitled to the following payments
and benefits:
     (a) The Company will pay Employee:
     (1) all earned but unpaid compensation for the time Employee worked through
the termination date, to be paid within ten (10) days after the termination
date;
     (2) (i) if the Change in Control constitutes a change in the ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company as defined under Treasury Regulations
Section 1.409A-3(i)(5), as may be amended (a “Section 409A Change in Control”),
then on the bi-weekly payroll date following the sixtieth (60th) day after the
termination date, a lump sum amount equal to: (x) one year of Employee’s then
current base salary, and

- 3 -



--------------------------------------------------------------------------------



 



(y) one times the Employee’s target annual bonus, if any, for the year in which
the termination date occurs; and (ii) if the Change in Control does not
constitute a Section 409A Change in Control, then (x) an amount equal to one
year of Employee’s then current base salary in equal bi-weekly installments over
a twelve month period beginning on the bi-weekly payroll date following the
sixtieth (60th) day after the termination date, and (y) a lump sum payment equal
to one times the Employee’s target annual bonus, if any, for the year in which
the termination date occurs payable on the bi-weekly payroll date following the
sixtieth (60th) day after the termination date;
     (b) Employee’s stock options and other equity awards granted after the
Effective Date that remain outstanding as of the termination date will become
100% fully vested and exercisable on the termination date and remain exercisable
for one (1) year following the termination date, but not beyond the original
term of the option or other awards;
     (c) If Employee and/or Employee’s spouse and dependents are enrolled in the
Company’s medical, dental and/or vision plan as of the termination date, the
Employee and/or Employee’s spouse and dependents shall continue to participate
in those plans (whichever applicable), at the same cost applicable to active
employees, until the earliest of: (i) the date Employee becomes eligible for any
comparable medical, dental, or vision coverage provided by another employer,
(ii) the date Employee becomes eligible for Medicare or any similar
government-sponsored or provided health care program, or (iii) the first
anniversary of the termination date;
     (d) All long term incentive grants, if any, provided to Employee shall
immediately vest as if all targets and conditions had been met and shall be paid
by the Company to the Employee at such time as the Company would have been
required to make such payments if the termination of employment had not
occurred; and
     (e) The payments and benefits provided under Section 5.3 will be instead of
any payments or benefits to which Employee may be entitled under the terms of
any severance plan or program of the Company in effect on the termination date.
     5.4 Change in Control and Good Reason Definitions. For purposes of this
Agreement, Change in Control has the meaning set forth on Appendix C. Good
Reason is defined as a reduction in Employee’s base salary, bonus opportunity,
or title and applies only during the one-year period following the effective
date of a Change in Control.
     5.5 Release of Claims. The Company’s obligations under Section 5 (except
Sections 5.2(a)(1) and 5.3(a)(1)) are contingent upon Employee executing (and
not revoking during any applicable revocation period) a valid, enforceable, full
and unconditional release of all claims Employee may have against the Company
(whether known or unknown) as of the termination date in such form as provided
by the Company. Additionally, the Company’s obligations under those Sections
will cease immediately if the Company determines that Employee has violated at

- 4 -



--------------------------------------------------------------------------------



 



any time any of Employee’s non-compete, non-solicitation or confidentiality
obligations to the Company.

     5.6 Section 409A. Notwithstanding any provisions in this Agreement to the
contrary, if at the time of the employment termination the Employee is a
“specified employee” as defined in Section 409A and the deferral of the
commencement of any payments or benefits otherwise payable as a result of such
employment termination is necessary to avoid the additional tax under
Section 409A, the Company will defer the payment or commencement of the payment
of any such payments or benefits (without any reduction in such payments or
benefits ultimately paid or provided to the Employee) until the date that is six
(6) months following the employment termination. Any monthly payment amounts
deferred will be accumulated and paid to the Employee (without interest) six
(6) months after the termination of employment in a lump sum, and the balance of
payments due to the Employee will be paid as otherwise provided in this
Agreement. Each bi-weekly payment described in Sections 5.2(a)(2) and 5.3(a)(2)
is designated as a “separate payment” for purposes of Section 409A. This
Agreement will be interpreted, administered and operated in accordance with
Section 409A, although nothing herein will be construed as an entitlement to or
guarantee of any particular tax treatment to the Employee.
6. Employee’s Obligation to Avoid Conflicts of Interest. Employee agrees to
abide by the Company’s Conflicts of Interest policy, which includes not becoming
involved, directly or indirectly, in a situation that a reasonable person would
recognize to be an actual conflict of interest with the Company. If Employee
discovers, or is informed by the Company that Employee has become involved in a
situation that is an actual or likely conflict of interest with the Company,
Employee will take immediate actions to eliminate the conflict and will not
allow the conflict to continue. The Company’s determination as to whether or not
a conflict of interest exists will be conclusive.
7. Non-Disparagement. Employee agrees that at no time during Employee’s
employment or after Employee’s termination date, except as permitted or required
by applicable law, will Employee directly or indirectly: (a) disparage or say or
write negative things about the Company, its officers, directors, agents, or
employees; (b) initiate or participate in any discussion or communication that
reflects negatively on the Company, its officers, directors, agents, or
employees; or (c) engage in any other activity that the Company considers
detrimental to its interests. For purposes of this Section 7, a disparaging or
negative statement is any communication, oral or written, which would tend to
cause the recipient of the communication to question the business condition,
integrity, competence, fairness, or good character of the person or entity to
whom the communication relates.
8. Cooperation and Assistance. Employee agrees that, after the termination date,
Employee will assist and cooperate with the Company concerning business or legal
related matters about which Employee possesses relevant knowledge or
information. Such cooperation will be provided only at the Company’s specific
request and will include, but not be limited to, assisting or advising the
Company with respect to any business-related matters or any actual or threatened
legal action (including testifying in depositions, hearings, and/or trials). In
addition, Employee agrees to promptly inform the Company (by telephonic or
written communication to Republic Services, Inc., Legal Department, 18500 North
Allied Way, Phoenix, AZ 85054, phone number 480-627-2714) if any person or
business contacts Employee in an effort to obtain information about the Company.

- 5 -



--------------------------------------------------------------------------------



 



9. Miscellaneous.
     9.1 Waiver of Breach. The waiver by any Party of a breach of any provision
of this Agreement will neither operate nor be construed as a waiver of any
subsequent breach.
     9.2 Notice. All notices and other communications required or permitted
under this Agreement will be in writing and will be deemed to have been given
when delivered by hand or mailed by registered or certified mail, return receipt
requested, as follows:

          If to the Company:   Republic Services, Inc.
18500 North Allied Way
Phoenix, Arizona 85054
ATTN: General Counsel

          If to the Employee:   12860 E. Desert Trail
Scottsdale, AZ 85259

or to such other names or addresses as the Company or Employee, as the case may
be, will designate by notice to the other party under this Section 9.2.
     9.3 Assignment. The Company may assign this Agreement upon written notice
to Employee. However, Employee agrees that Employee’s rights and obligations
under this Agreement are personal to Employee and may not be assigned, except to
Employee’s estate, without the express written consent of the Company.
     9.4 Entire Agreement, No Oral Amendments. This Agreement replaces all
previous agreements and discussions relating to any employment relationship
between Employee and the Company or any of its subsidiaries or affiliated
entities and constitutes the entire agreement between Employee and the Company
with respect to the matters addressed in this Agreement. This Agreement may not
be modified in any respect except by a written agreement signed by an executive
officer of the Company. Employee acknowledges that upon the Effective Date of
this Agreement it replaces Employee’s prior agreement with Allied Waste or the
Company or any of its subsidiaries and that Employee is not entitled to any
compensation or benefits that may have been provided under such agreement.
     9.5 Enforceability. If a court or arbitrator authorized by this Agreement
to resolve disputes between the Parties determines that any provision of this
Agreement is invalid or unenforceable, the invalid or unenforceable provision
will be struck from this Agreement without affecting any other provision of this
Agreement. All remaining provisions of this Agreement that were not struck will
be enforced according to their terms.
     9.6 Governing Law, Jurisdiction, and Venue. This Agreement and the rights
and obligations of the Parties hereunder shall be governed and interpreted in
accordance with the laws of the State of Arizona. Additionally, the parties
agree that the courts situated in Maricopa County, Arizona will have personal
jurisdiction over them to hear all disputes arising under, or related to, this
Agreement and that venue will be proper only in a court or arbitral forum in
Maricopa County, Arizona.
     9.7 Arbitration. With the sole exception of any breach by Employee of the
obligations Employee assumed under a non-competition, non-solicitation and
confidentiality

- 6 -



--------------------------------------------------------------------------------



 



agreement (the breach of which permits the Company to obtain judicial relief due
to the exigent circumstances presented by such a breach), all other alleged
breaches of this Agreement, or any other dispute between the Parties arising out
of or in connection with Employee’s employment with the Company will be settled
by binding arbitration to the fullest extent permitted by law. This Agreement to
arbitrate applies to any claim for relief of any nature, including but not
limited to claims of wrongful discharge under statutory law and common law;
employment discrimination based on federal, state or local statute, ordinance,
or governmental regulations, including discrimination prohibited by: (a) Title
VII of the Civil Rights Act of 1964, as amended, (b) the Age Discrimination in
Employment Act, (c) the Americans with Disabilities Act, (d) the Fair Labor
Standards Act; claims of retaliatory discharge or other acts of retaliation;
compensation disputes; tortious conduct; allegedly contractual violations; ERISA
violations; and other statutory and common law claims and disputes, regardless
of whether the statute was enacted or whether the common law doctrine was
recognized at the time this Agreement was signed.
     The Parties understand that they are agreeing to substitute one legitimate
dispute resolution forum (arbitration) for another (litigation) because of the
mutual advantages this forum offers, and are waiving their right to have their
disputes resolved in court except for breaches by the Employee of Employee’s
non-competition, non-solicitation and confidentiality obligations.
     The arbitration proceeding will be conducted in Maricopa County, Arizona in
accordance with the National Rules for the Resolution of Employment Disputes
(National Rules) of the American Arbitration Association (AAA) in effect at the
time a demand for arbitration is made. The Company will pay all costs and
expenses of the arbitration, except for the filing fees and costs that would
have been required had the proceeding been initiated and maintained in the
Maricopa County Superior Court, which fees and costs Employee will pay. Each
Party will pay their own attorneys’ fees and expenses throughout the arbitration
proceeding. However, the arbitrator may award the successful Party its
attorneys’ fees and expenses at the conclusion of the arbitration and any other
relief provided by law.

                  REPUBLIC SERVICES, INC.    
 
           
 
  By:   /s/ Timothy R. Donovan    
 
  Name:  
Timothy R. Donovan
   
 
  Title:   EVP & GC    
 
                EMPLOYEE    
 
                /s/ Michael P. Rissman    
 
 
 
        Michael P. Rissman    

- 7 -



--------------------------------------------------------------------------------



 



APPENDIX A
NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT
     Republic Services, Inc. (the “Company”) and Michael P. Rissman (“Employee”)
enter into this Non-Solicitation and Confidentiality Agreement (“Agreement”).
The Parties agree as follows:
     1. Certain Definitions and Understandings. The Parties expect that some or
all of the obligations the Company will assume to Employee under this Agreement
will be fulfilled through its parent, subsidiary, related, or successor
companies (“Affiliates”). Accordingly, Employee acknowledges that the discharge
of any obligation of the Company under this Agreement by one or more of its
Affiliates discharges the Company’s obligation in that regard. Moreover, the
obligations Employee will assume under this Agreement will be owed to the
Company and its Affiliates (collectively referred to as the “Company” for the
remainder of this Agreement).
     2. Consideration Employee Will Receive Under This Agreement. The Parties
recognize that in order for Employee to perform his duties, Employee needs to
manage, use or otherwise handle Confidential Information (as defined below in
Section 3.1) belonging to the Company. Thus, the Company agrees to provide
Employee with, and access to, Confidential Information necessary to perform his
duties. Employee agrees that, in exchange for the Company providing him with
Confidential Information, the Company’s agreement to employ him on an at-will
basis, and for other valuable consideration outlined in his Employment
Agreement, Employee will make the promises set forth in the following sections
of this Agreement.
     3. Employee’s Confidentiality Obligations.
          3.1 For purposes of this Agreement, “Confidential Information” is not
limited to information that would qualify as a Trade Secret and includes, but is
not limited to: customer lists and agreements; customer service information;
names of customer contacts and the identities of their decision-makers; routes
and/or territories; information provided to the Company by any actual or
potential customer, government agency or other third party; the Company’s
internal personnel and financial information; information about vendors that is
not generally known to the public; purchasing and internal cost information;
information about the profitability of particular operations; internal service
and operational manuals and procedures; the manner and methods of conducting the
Company’s business; marketing plans, development plans, price data, cost data,
price and fee amounts, pricing and billing policies, quoting procedures,
marketing techniques, forecasts and forecast assumptions and volumes; future
plans and potential acquisition, divestiture and other development strategies;
non-public information about the Company’s landfill development plans, landfill
capacity, special projects, and the status of any permitting process; the status
of any governmental investigation, charge, or lawsuit and the position of the
Company regarding the value of such matter; non-public information regarding the
Company’s compliance with federal, state or local laws; information that gives
the Company some competitive business advantage, or the opportunity of obtaining
such an advantage, or the disclosure of which could be detrimental to the
interests of the Company; and/or information that is not generally known outside
the Company.
          3.2 As a consequence of Employee’s acquisition of Confidential
Information, Employee agrees that it is reasonable and necessary that he make
the following covenants:

 



--------------------------------------------------------------------------------



 



               (a) At no time while Employee is employed or at any time after
his employment ends will Employee disclose Confidential Information to any
person or entity either inside or outside of the Company other than as necessary
in carrying out his duties and responsibilities, nor will Employee use, copy, or
transfer Confidential Information other than as necessary in carrying out his
duties and responsibilities, without first obtaining the Company’s prior written
consent.
               (b) During his employment, Employee agrees to promptly disclose
to the Company all information, ideas, concepts, improvements, discoveries and
inventions (“Inventions”), which he conceives, develops, creates or acquires,
either individually or jointly with others, and which relate to the business,
products or services of the Company, irrespective of whether such Inventions
were conceived, developed, discovered or acquired by Employee on the job, at
home, or elsewhere. Employee further agrees that all right, title and interest
(including copyrights) in and to any Inventions shall be the property of the
Company.
               (c) When Employee’s employment with the Company ends, Employee
will immediately deliver to the Company (or its designee) anything containing
Confidential Information including, but not limited to, reports, studies,
materials, records, documents, books, files, videotapes, tape recordings,
computers, computer disks, flash/thumb drives, CDs, DVDs, PDAs, Blackberry
devices, mobile telephones, and/or other devices used to store electronic data,
including any copies thereof, whether made by Employee or which came into his
possession prior to or during his employment concerning the business or affairs
of the Company.
     4. Employee’s Non-Solicitation Obligations.
          4.1 During his employment, and for a period of twelve (12) months
after his employment ends, Employee will limit his activities relating to
customers, potential customers, acquisition prospects, employees, consultants
and independent contractors of the Company to the extent, and subject to the
express limitations, provided in this Section 4.
          4.2 Employee will not solicit any customers, potential customers or
acquisition prospects of the Company that Employee generated, serviced, managed,
contacted, or maintained at any time during the last twelve (12) months of his
employment for any purpose related to the collection, hauling, disposal or
recycling of non-hazardous refuse.
          4.3 Employee will not, either directly or indirectly, raid, solicit,
attempt to solicit, or induce, any employee of, consultant to, or independent
contractor of, the Company to terminate his or her relationship with the Company
in order to become an employee of, consultant to, independent contractor of, or
act in any other way on behalf of, any other person or entity.
     5. Miscellaneous.
          5.1 Waiver of Breach. The waiver by any Party of a breach of any
provision of this Agreement will neither operate nor be construed as a waiver of
any subsequent breach.

2



--------------------------------------------------------------------------------



 



          5.2 Assignment. The Company may assign this Agreement upon written
notice to Employee. However, Employee agrees that his rights and obligations
under this Agreement are personal to him and may not be assigned without the
express written consent of the Company.
          5.3 Entire Agreement, No Oral Amendments. This Agreement supplements
Employee’s Employment Agreement and replaces and merges all previous agreements
and discussions relating to any non-solicitation and/or confidentiality
obligations owed by Employee to the Company and it constitutes the entire
agreement between Employee and the Company with respect to the rights and
obligations of either Party in that regard. This Agreement may not be modified
except by a written agreement signed by an executive officer of the Company.
          5.4 Enforceability. If a court or arbitrator authorized by this
Agreement to resolve disputes between the Parties determines that any provision
of this Agreement is invalid or unenforceable, the invalid or unenforceable
provision will be struck from the Agreement without affecting any other
provision of this Agreement. All remaining provisions of this Agreement that
were not struck will be enforced according to their terms.
          5.5 Governing Law, Jurisdiction, and Venue. This Agreement and the
rights and obligations of the Parties hereunder shall be governed and
interpreted in accordance with the laws of the State of Arizona. Additionally,
the Parties agree that the courts situated in Maricopa County, Arizona will have
personal jurisdiction over them to hear all disputes arising under, or related
to, this Agreement and that venue will be proper only in Maricopa County,
Arizona.
          5.6 Injunctive Relief. The Company and Employee agree that a breach of
any term of this Agreement by Employee would cause irreparable harm to the
Company and that, in the event of such breach, the Company will have, in
addition to any and all remedies of law, the right to an injunction, specific
performance and other equitable relief to prevent or redress the violation of
Employee’s obligations under this Agreement. Additionally, to provide the
Company with the protections it has bargained for in this Agreement, any period
of time in which Employee has been in breach will extend, by that amount of
time, the time for which Employee should be precluded from further breaching the
promises made in the Agreement.
          5.7 Attorneys’ Fees. The Company and Employee agree that, if Employee
is found to have breached any term of this Agreement, the Company will be
entitled to recover the attorneys’ fees and costs it incurred in enforcing this
Agreement.

    The Parties, intending to be bound, execute this Agreement as of the
Effective Date identified in Employee’s Employment Agreement.

                  EMPLOYEE       COMPANY    
 
               
/s/ Michael P. Rissman
      By   /s/ Timothy R. Donovan    
 
Michael P. Rissman
         
 
   
 
      Its   EVP & GC    

3



--------------------------------------------------------------------------------



 



APPENDIX B
(REPUBLIC SERVICES, INC. LOGO) [p16839p1683901.gif]

     
Date:
  September 30, 2008
 
   
To:
  Mike Rissman
 
   
From:
  Tim Donovan
 
   
Re:
  Vice President — Deputy General Counsel

I am pleased to offer you the position of Vice President — Deputy General
Counsel effective on the close of our merger. Here are the highlights of my
offer:

•   Salary: Your base salary will increase by $4100 (1.5%) from $265.3K to
$269.4K.   •   Perquisite Allowance: No financial planning, auto or dues
reimbursements will be provided to any executives in the new Republic.   •  
Bonus: Your annual management bonus target will be 60% of your salary ($161.6K).
  •   Stock Award: You will be eligible for a stock award in early 2009 valued
at roughly $40K. The actual amount and specific form of the award will be
communicated as we finalize our executive compensation plans and subject to the
approval of the new board’s compensation committee.   •   Long-Term Incentive
Plan: You will be eligible to participate in our Long-Term Incentive Plan with a
$50K award target. This incentive will be tied to achieving our key financial
goals over the next three-year period (2009 — 2011). A new LTIP award
opportunity will be established each year so that this incentive will become
part of your annual compensation. The 2009-2011 cycle LTIP and all subsequent
LTIP cycles are provided subject to the approval of the new board’s compensation
committee.   •   Integration Bonus: You will be eligible for a one-time
integration bonus earned upon achieving our synergy goals. More specifics on
this bonus opportunity will be provided separately subject to its approval by
the board, both in principle and in amount.

Your new compensation package represents total direct compensation of $521,000.
This offer is contingent upon you signing a new non-compete agreement and a new
employment agreement. A copy of the agreements will be provided to you shortly
for review.
I know that I can count on your support as we integrate two great companies into
an even greater and more powerful new Republic. Please sign below to acknowledge
your acceptance of this offer.

                 
 
           
Signature
      Date    





--------------------------------------------------------------------------------



 



APPENDIX C
     Change in Control means one of the following: (a) the Company merges or
consolidates, or agrees to merge or to consolidate, with any other corporation
(other than a wholly-owned direct or indirect subsidiary of the Company) and is
not the surviving corporation (or survives as a subsidiary of another
corporation), (b) the Company sells, or agrees to sell, all or substantially all
of its assets to any other person or entity, (c) the Company is dissolved,
(d) any third person or entity (other than Apollo Advisors, L.P., The Blackstone
Group L.P., or a trustee or committee of any qualified employee benefit plan of
the Company) together with its affiliates shall become (by tender offer or
otherwise), directly or indirectly, the beneficial owner of at least 30% of the
voting stock of the Company, or (e) the individuals who constitute the Board of
Directors of the Company as of the Effective Date (“Incumbent Board”) shall
cease for any reason to constitute at least a majority of the Board of
Directors; provided, that any person becoming a director whose election or
nomination for election was approved by a majority of the members of the
Incumbent Board shall be considered, for the purposes of this Agreement, a
member of the Incumbent Board. Notwithstanding the foregoing, a “Change in
Control” for purposes of this Agreement shall not include the transaction
contemplated by the Agreement and Plan of Merger, dated June 22, 2008, by and
among Republic Services, Inc., RS Merger Wedge, Inc. and Allied Waste
Industries, Inc.

 